Order of the County Court of Suffolk county modified by striking therefrom the direction that the defendant’s attorney pay fifty dollars as a condition for vacating and setting aside the judgment and ordering a trial, and as so modified affirmed, with ten dollars costs and disbursements to appellant. By serving an amended complaint, the plaintiff destroyed the issues and the case was improperly upon the October, 1930, calendar. By the communications which passed between counsel the defendant did not waive his right to a new notice of trial after the service of his answer to the amended complaint. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.